Citation Nr: 0523879	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1962 to March 1963, and then evidently served in the United 
States Marine Corps Reserves through 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In February 2003, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

This claim was previously before the Board and remanded in 
September 2003.  As all of the requested development has been 
completed, this claim is again properly before the Board.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the competent 
and probative medical evidence of record is in approximate 
balance as to whether the veteran's currently diagnosed post-
traumatic arthritis of the right knee is due to his military 
service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, his post-
traumatic arthritis of the right knee was incurred during his 
period of active military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1111, 1131, 1153, 5100-5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  In an 
October 2001 letter, the RO advised the veteran of the new 
VCAA and its effect on his claim.  In light of the decision 
herein that grants the benefits sought on appeal, the veteran 
has not been harmed by any failure to assist him in the 
development of his claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

On a report of medical history completed in August 1962, when 
the veteran was examined for enlistment, he denied a history 
of having a trick or locked knee, and no abnormalities were 
found on examination.  He was found qualified for enlistment 
in the United States Marine Corps Reserve.  

October 1962 service medical records show the veteran 
complained of a swollen, painful right knee.  He had injured 
it one year ago playing football.  There was no recent 
specific injury.  For the past day, the knee became 
progressively painful and swollen.  On October 18, 1962, the 
diagnosis was arthritis due to trauma of the right knee.  
Treatment involved rest and hot soaks and on October 22, 1962 
he was discharged to full duty.

In January 1963, the veteran was examined for integration 
into the regular United States Marine Corps.  The service 
examination report indicates that the veteran's lower 
extremities were normal at that time.

In March 1966, the veteran was examined in conjunction with 
his reserve service and reported a history of having a trick 
or locked knee.  When examined that day, a lower extremity 
abnormality was not found.  A May 1967 annual examination 
report in conjunction with the veteran's reserve service is 
also not referable to a knee disorder.

Private and VA treatment records show the veteran was treated 
for a right knee disorder from December 1987 to November 
2001.

In November 2001, the veteran underwent VA examination.  He 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, locking, and fatigability of the right 
knee.  He had no history of surgery.  He stated he had an 
injury in service and was in the hospital for five days.  
Upon examination, the diagnosis was cartilage injury of the 
right knee with internal derangement of the right knee 
because of cartilage injury and cartilage destruction with 
history of intermittent instability of the right knee, with 
pain and swelling of the right knee.

During his February 2003 hearing, the veteran testified that 
he served with the Reserves from September 1962 to September 
1968.  He said that he had a pre-service football injury that 
resolved in a few days without medical treatment.  While at 
Parris Island, he woke up one morning and could not get out 
of bed.  He went to sick call and was put in the hospital for 
five days for right knee treatment.

In March 2005, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  It was noted that the veteran 
complained of pain, stiffness, swelling, heat, redness, 
instability, popping out, fatigability, and lack of endurance 
of the right knee.  He took no medication for the knee.  It 
was noted that prior to service, the veteran's right knee was 
bruised playing football.  He was not hospitalized nor was 
any surgery done for the knee at that time.  It continued not 
to give him any problems.  In service, between September 1962 
and March 1963, the veteran injured his right knee while at 
Parris Island.  He stated he was admitted to the hospital for 
five days.  He was then discharged on full duty.

On examination, there was crepitus of the right knee, with 
swelling and deformity.  There was flexion of 120 degrees 
without pain of the right knee.  The right knee joint was not 
painful on motion.  The diagnosis was post-traumatic 
arthritis of the right knee.

The VA examiner opined that the veteran had a right knee 
disorder, post-traumatic arthritis of the right knee that was 
a disease process of the residual of an injury in service.  
In the VA examiner's opinion, "[t]he disability was incurred 
after his right knee injury, which occurred between 1962 and 
1963" and "[b]efore September 1962, the veteran had a minor 
right knee injury without any disability".  The VA examiner 
opined that it "was at least as likely as not that the 
current[ly] diagnosed right knee condition [was] related to 
the notation in the veteran's service medical records, the 
injury that occurred in Parris Island involving his right 
knee."  The examiner noted that the veteran's injury on the 
right knee that occurred in Parris Island resulted in 
hospitalization for five days.  In the VA examiner's opinion, 
"[i]t [was] conceivable that the veteran's right knee injury 
subsequently, with the weightbearing on the right knee, gave 
rise to osteoarthritis of the right knee.

III.  Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including "active duty" and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty" as well as "any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training."  The term "active duty" is defined in 
38 U.S.C.A. § 101(21) to include "full-time duty in the Armed 
Forces, other than active duty for training." Further, 
"active duty for training" includes full-time duty performed 
by Reservists for training purposes.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c). "Inactive duty training" 
means duty (other than full-time duty) performed by a member 
of the National Guard of any State under 32 U.S.C. 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(d). 
Annual training is an example of ADT, while weekend drills 
are IADT.  As noted above, the appellant served in the United 
States Marine Corps Reserves and performed ADT from September 
1962 to March 1963.  He evidently then served in the Reserves 
through 1968.

Thus, with respect to the appellant's United States Marines 
Corps Reserve service, service connection may only be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT or myocardial infarction, 
cardiac arrest or cerebrovascular accident occurring during 
IADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 
3.6, 3.303, 3.304.  Service connection is not legally merited 
when the disability results from a disease process occurring 
during IADT.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran maintains that service connection should be 
granted for his post-traumatic arthritis of the right knee 
that, he says, started in approximately 1962 in service.  The 
objective medical evidence demonstrates that, when he was 
examined for enlistment into service in August 1962, his 
lower extremities were normal and he denied having any knee 
trouble.  Further, the March 2005 VA examiner found that the 
veteran's football injury resolved prior to his military 
service.  Thus, the veteran was presumed sound as to any 
alleged knee injury when he entered active service.

The probative medical evidence of record further reveals that 
the veteran was treated for his right knee and diagnosed with 
arthritis in service in October 1962 when a previous football 
injury was noted in the record.  When examined in January 
1963, a right knee disorder was not noted.  Subsequent 
medical records reflect the veteran's complaints of and 
treatment for a right knee disability. 

In March 2005, a VA examiner examined the veteran and 
reviewed his medical records, and opined that the veteran's 
current post-traumatic arthritis of the right knee was at 
least as likely as not related to his treatment for his right 
knee in service.  Here the Board notes that the service 
medical records reflect the veteran's treatment in service 
for his right knee when he was diagnosed with arthritis in 
October 1962.  Furthermore, the only medical opinion of 
record, that of the March 2005 VA examiner, shows a 
relationship between the veteran's currently diagnosed right 
knee disorder and his treatment in military service.  

In light of the foregoing, and giving the veteran the benefit 
of the doubt, the Board will exercise the discretion 
conferred upon us by law to determine that the evidence in 
this case is in relative equipoise.  The VA examiner opined 
that it was as least as likely as not that the veteran's 
current right knee disorder was related to treatment he 
received in service.  Accordingly, and resolving reasonable 
doubt in the appellant's favor, the Board finds that the 
evidence of record is consistent with the veteran's 
contentions, and that post-traumatic arthritis of the right 
knee may be service-connected.

Accordingly, the Board concludes that service connection for 
post-traumatic arthritis of the right knee is in order.

ORDER

Service connection for post-traumatic arthritis of the right 
knee is granted.

	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


